DETAILED ACTION
	This is a final Office Action on the merits for application 16/178,852. Receipt of the amendments and arguments filed on 11/09/2020 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfert (U.S. Patent 5,122,095) in view of Gassman et al. (U.S. Publication 2014/0099877), or in the alternative in view of Gassman et al. and Haynes et al. (U.S. Publication 2016/0105144).
Regarding claim 1, Wolfert discloses a vent (#10) for a roof (see figure 1), the vent comprising:
a body (#11) having a first end (the top end of figure 1), a second end (the bottom end of figure 1) located opposite the first end (see figure 1), a top surface (#22), a first side (#24) extending downwardly from the top surface (see figure 2), and a second side (#26) extending downwardly from the top surface (see figure 2) and located opposite the first side (see figure 2); wherein 
the first side comprises a port (#42); and
the second side comprises a port (#42);
wherein the first and second ports have a shape to receive a nail to enable the vent to be installed on the roof using a nail gun (see figure 1, where the ports #42 are configured to receive a nail to thus attach the vent to a roof). 
Wolfert discloses such ports #42 are provided in the center of the vent in order to secure the vent to the roof ridge. However, Wolfert does not disclose such a port is instead a plurality of ports, where such ports are formed within a respective slot in the first or second side of the body and such ports have a shape to receive the head of a roofing nail gun. 
Gassman et al. disclose a vent #56 for a roof which comprises of a body that comprises of a top surface #60 and a side #62 extending downwardly from the top surface. In order to secure the vent to a roof, figure 2 depicts ports #70b that extend into the side of the vent, where the ports require bosses #82 in order to reinforce such areas when the fastener is received in the port as depicted in figure 3. Alternatively, such ports #70b can instead be formed within U-shaped slots such that the slots are formed within the side of the vent and extend downwardly from the top surface of the side to a base where an aperture is provided to receive the fastener that fastens the vent to the roof. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention as filed to have constructed such a port of Wolfert to comprise of a port that is formed within a slot on a respective side of the vent, as taught in Gassman et al., since Gassman et al. teach that such types of ports and the placement of such ports are obvious variants of one another which can be used to yield the predictable 
As depicted in figures 2A and 8 of Gassman et al., the ports #70b/380 are U-shaped in order to allow a nail to be hammered within an aperture provided within the port, where a nail gun head and the head of a hammer are considered to comprise of similar sizes and thus the port would be considered to allow for a head of a nail gun to be received therein in order to properly fasten a nail within such a port. However, if the Examiner is considered to over broadly interpret the plurality of ports of Wolfert in view of Gassman et al. as being configured to permit the head of a roofing nail gun to be received therein, it is highly well known in the art, as evidenced by Haynes et al., that roofing panels can comprise of nailing ports #1802 comprising of nailing locators #1801 in order to assist an installer with fixing such a panel to the roof with a nail gun, where the head of the nail gun is configured to be received within such ports in order to accurately locate such a nail fixing. See paragraph 168. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the nailing ports of Wolfert in view of Gassman et al. such that they are configured to receive the head of a roofing nail gun, as taught in Haynes et al., in order to accurately locate such a nail during fixing of such a vent to the roof.
Regarding claim 2, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious each one of the first plurality of 
Regarding claim 3, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the wall is U-shaped (see figures 2A and 8 of Gassman et al., where such features would be provided within Wolfert as explained above).
Regarding claim 4, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the body further comprises a top surface (the top surface of the bottom as depicted in figure 2 of Wolfert) that is provided to face away from the roof (see figures 1 and 2 of Wolfert); and the wall of each port extends to the top surface (see figures 2A and 8 of Gassman et al., where such features would be provided within Wolfert as explained above).
Regarding claim 5, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the claimed invention except for the floor of each port has an upward cant from one of the first side and the second side toward the back of the port. However, it would have been obvious to have constructed the floor of each port of the prior art to have an upward cant in order to more closely match the slope of the roof so the nail head sits parallel with the roof deck that the fastener is to extend through.
Regarding claim 6, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the claimed invention except specifically for the upward cant is about 15 degrees. However, as explained in the previous Office Action, the Examiner takes Official Notice that 14 degrees and 18 degree pitches for roofs are common in the art and thus it would have been obvious to have angled the floor of the ports of the prior art to be about 15 degrees, such as 14 degrees, in order to properly meet the pitch of the roof it is to be attached on.
Regarding claim 7, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the floor has a thickness that varies from one end of the floor to the other end of the floor (Since the floor of Wolfert et al. in view of Gassman et al. comprises of an aperture for receipt of a fastener, such a hole thus varies the thickness of the floor between the ends of the floor and thus meets such limitations as defined. Alternatively, it would have been obvious to have varied the thickness of the floor from one end to the other of the prior art in order to provide a surface that more closely matches the slope of the roof so the nail head sits parallel with the roof deck that the fastener is to extend through.).
Regarding claim 8, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious each one of the first and second plurality of ports is configured to be flush mounted to the roof (the bottom surface of each port is configured to be flush mounted to the roof as taught in paragraph 95 of Gassman et al., where such features would be provided within Wolfert as explained above).
Regarding claim 9, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious nails are driven into the roof at each of the ports (nails are provided within each port #70b/380 to attach such a vent to a roof as taught in Gassman et al.); and the nails extend less than ½ of an inch above the surface of the roof (the thickness of the ports at the floor location is approximately the same as the thickness at T3 as depicted in figure 2B, where paragraph 78 of Gassman et al. discloses such a thickness is between 0.1 and 0.2 inches and thus the nail would extend less than ½ inch above the surface of the roof where the vent is located and where such features would be provided within Wolfert, as explained above).
Regarding claim 10, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the nails extend no more than 3/16 of an inch above the surface of the roof (as explained above, the thickness of the ports at the floor location is approximately the same as the thickness at T3 as depicted in figure 2B in Gassman et al., where paragraph 78 discloses such a thickness is between 0.1 and 0.2 inches and thus the nail would extend no more than 3/16 inch above the surface of the roof where the vent is located, where such features would be provided within Wolfert, as explained above).
Regarding claim 11, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious wherein the vent can be installed on the roof without being distorted (See figure 2 of Wolfert, where the vent can be curved in shaped and applied as such to the roof and thus not distorted when installed onto the roof. Since the claim uses the term “can be installed,” such limitations 
Regarding claim 12, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the body further comprises a bottom surface (the bottom surface as depicted in figure 1 of Wolfert) that is provided to face toward the roof (see figure 1 of Wolfert); and a plurality of retainer clips (Wolfert; #50) protrude from the bottom surface (see figure 1 of Wolfert) to provide a means for mounting a filter (Wolfert; #18) a predetermined distance from the bottom surface (the clips #50 of Wolfert are capable of holding a filter in place, where such a position is a predetermined distance from the bottom surface as depicted in figure 1).
Regarding claim 15, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious at least one interlock clip (Gassman et al. #104) disposed on one of the first and second sides (see figure 6 of Gassman et al., where Gassman et al. teach that either of such connection means of figures 6 and 6A can be used to attach adjacent vent panels to one another and it would have been obvious to have included such interlocking clips of Gassman et al. within the invention of Wolfert in order to allow adjacent vents to be attached to one another and thus span a roof ridge that is longer than the length of the vent).
Regarding claim 16, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the at least one interlock clip comprises a tapered clip (Figure 6 of Gassman et al. depicts the use of a tapered pin for such a clip. Alternatively, paragraph 86 of Gassman et al. teaches that dovetail joints, 
Regarding claim 17, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious an interlock receptacle (Gassman et al.; #106) disposed on the other one of the first and second ends (see figure 6 of Gassman et al., where such features would be provided within Wolfert as explained above).
Regarding claim 18, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the first plurality of ports comprises four ports formed in the first side of the body (see figure 2A of Gassman et al., where four or more ports #70b can be provided on the first side, and where it would have been obvious to have included four ports on the first side of Wolfert, as explained above, to increase the strength of the connection between such elements).
Regarding claim 19, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the second plurality of ports comprises four ports formed in the first side of the body (see figure 2A of Gassman et al., where four or more ports #70b can be provided on the second side, where it would have been obvious to have included four ports on the second side of Wolfert, as explained above, to increase the strength of the connection between such elements).
Regarding claim 20, Wolfert in view of Gassman et al., or in the alternative in view of Gassman et al. and Haynes et al., render obvious the thickness of the floor permits the vent to be installed on the roof using the same type of nail that is used to .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfert in view of Gassman et al. and Grubka et al. (U.S. Publication 2010/0112932), or in the alternative in view of Gassman et al., Grubka et al., and Haynes et al.
Regarding claims 13 and 14, Wolfert disclose the retainer clips have a rectangular shape and thus do not disclose the retainer clips having an arrowhead shape, as defined in claim 13, or a fish-hook shape, as defined in claim 14. However, it is highly well known in the art, as evidenced by Grubka et al., that such retainer clips #40 used at the center of such roof vents can comprise of delta shaped/arrowhead shaped clips or any desired cross-section or orientation as needed. See paragraph 47. Therefore, it would have been obvious to have constructed the retainer clips of Wolfert to comprise of arrowhead or fishhook shapes, as taught in Grubka et al., in order to provide air ventilation through the roof vent while preventing internal or external objects from entering or exit the vent during use and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed retainer clips was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Amendment
Applicant’s amendments to the claims and arguments overcome the 35 U.S.C. 112(b) rejection of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejection of the previous Office Action is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because Applicant’s amendments to the claims required the use of a different primary reference that was not previously used as well as the use of a different rejection type to meet such newly amended claims.
Furthermore, Applicant does not argue the Official Notice statement taken within the previous Office Action. Therefore, such an Official Notice statement is considered admitted prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635